         Case 1:18-cv-03771-PGG Document 38 Filed 06/11/19 Page 1 of 2
              Case 1:18-cv-03771-PGG Document 35 Filed 06/07/19 Page 8 of 9



Ul'i1:TED STATES DISTRICT COURT
SOUTHERN DISTRICT NEW YORK



WESCO INSUR.AN CE COMP ANY and
TECHNOLOGY INSURANCE COMPANY,                         Civil Action No. 1:18-cv-03771-PGG
INC.,
                                                             ORDER FOR ADMISSION
                Plaintiff,                                     PRO HAC VICE OF
                                                               NATHAN A. SHEV
                   V.

PERSONNEL STAFFING GROUP, LLC,

                Defendant.



          The motion of Nathan A. Shev, for admission to practice Pro Hae Vice in the above

captioned action is granted.

        Applicant has declared that he is a member in good standing of the bar of the state of

Illinois; and that his contact infonnation is as follows:

                                   Applicant's Name: Nathan A. Shev
                                   Finn Name: Sperling & Slater, P.C.
                                   Address: 55 West Monroe Street, Suite 3200
                                   City/State/Zip: Chicago, IL 60603
                                   Telephone/Fax: 312-676-5846
                                   E-Mail: Nshev@s¢ding~law.cdin

        Applicant having requested admission Pro Hae Vice to appear for all purposes as counsel

for the Defendant in the above entitled action;

          IT IS HEREBY ORDERED that Nathan A. Shev is admitted to practice Pro Hae Vice

in the above captioned case in the United States District Court for the Southern District of New

York.




[1095085-1)
          Case 1:18-cv-03771-PGG Document 38 Filed 06/11/19 Page 2 of 2
             Case 1:18-cv-03771-PGG Document 35 Filed 06/07/19 Page 9 of 9



            All attorneys appearing before this Court are subject to the Local Rules of this Court,

including the Rules governing discipline of attorneys.


Dated:
                                                        United States District I Magis:ttate Judge




[ I 095085-1 l
